Fourth Court of Appeals
                               San Antonio, Texas
                                    February 15, 2018

                                   No. 04-17-00652-CV

                                      Ruben RIOS,
                                       Appellant

                                            v.

                    TEXAS DEPARTMENT OF PUBLIC SAFETY,
                                 Appellee

                From the 437th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017W0521
                      Honorable Lori I. Valenzuela, Judge Presiding


                                     ORDER
       The Appellant’s Motion for Recalculation of Deadline Briefing is GRANTED. The
appellant’s brief is due on March 5, 2018.


                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of February, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court